Citation Nr: 0804954	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip condition 
as secondary to service-connected residuals of a right ankle 
sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran was scheduled to appear at a video conference at 
the RO, before a Veterans Law Judge sitting in Washington, DC 
on October 13, 2006.

In a letter dated October 3, 2006, the veteran wrote to VA 
and stated that he had a medical appointment on October 13 
that could not be changed and asked that his hearing be 
rescheduled. 

It appears that the October 3, 2006 letter did not reach the 
hearing team before October 13, 2006, and thus, it appeared 
that the veteran failed to report for his scheduled video 
conference.  However, the Board finds that the veteran 
attempted to cancel the hearing prior to October 13, 2006, 
and thus, should be afforded an opportunity to reschedule.

Pursuant to 38 C.F.R. § 20.700(a) (2007), a hearing on appeal 
will be granted to an veteran who requests a hearing and is 
willing to appear in person.  At no time during the appeal 
period did the veteran withdraw his request to appear at a 
personal hearing before a Veterans Law Judge at the RO.  In 
light of the foregoing, the case is remanded for the veteran 
to be scheduled for a personal hearing before a Veterans Law 
Judge, either via video conference, or sitting at the RO 
(Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

The RO should appropriately schedule the 
veteran for a Board hearing at the RO 
(either a Travel Board or video conference 
hearing at the veteran's discretion).  The 
RO should notify the veteran and his 
representative of the date, time and place 
of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



